Citation Nr: 9932877	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  95-31 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a thymoma, claimed 
as soft tissue sarcoma.  

2.  Entitlement to service connection for Non-Hodgkin's 
lymphoma (NHL).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.  

This claim was previously before the Board of Veterans' 
Appeals (Board) on two occasions:  in September 1998 the 
Board remanded this claim for additional action and also 
denied service connection for skin cancer, and then in March 
1999 this matter was again remanded.  The veteran's request 
for reconsideration of the September 1998 decision was denied 
in November 1998, and in so doing the Chairman of the Board 
indicated that additional action would be taken with regard 
to an inferred claim of clear and unmistakable error (CUE) in 
that September 1998 Board decision after the regulations 
addressing CUE claims were in place.  Those regulations were 
enacted in January 1999, and the Board notes that although at 
the time this decision is issued to the veteran additional 
action has not yet been taken by the Board relative to that 
CUE claim, the CUE claim and the claims folder will be 
immediately referred to the appropriate element of the Board 
for necessary action.  


FINDING OF FACT

The veteran has submitted competent medical evidence of a 
diagnosis of soft tissue sarcoma, of exposure to Agent Orange 
in service, and of a nexus between the sarcoma and service.  


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of 
entitlement to service connection for thymoma, claimed as a 
soft tissue sarcoma.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable Laws and Regulations
For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110 (West 1991).  With regard to disabilities 
the veteran attributes to his exposure to Agent Orange, the 
law provides that for veterans who served in the Republic of 
Viet Nam during the period beginning on January 9, 1962, and 
ending May 7, 1975, service connection may be presumed for 
certain diseases enumerated by statute and regulations that 
become manifest within a particular period, if any such 
period is prescribed.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  

If a veteran is exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied:  chloracne or other 
acneform disease; Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory 
cancers; soft-tissue sarcoma including adult fibrosarcoma, 
dermatofibrosarcoma protuberans, malignant fibrous 
histiocytoma, liposarcoma, leiomyosarcoma, epithelioid 
leiomyosarcoma, Rhabdomyosarcoma, ectomesenchymoma, 
angiosarcoma, proliferating angioendotheliomatosis, malignant 
glomus tumor, malignant hemangiopericytoma, synovial sarcoma, 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma, malignant mesenchymoma, malignant granular cell 
tumor, alveolar soft part sarcoma, epithelioid sarcoma, clear 
cell sarcoma of tendons and aponeuroses, extraskeletal 
Ewing's sarcoma, congenital and infantile fibrosarcoma, and 
malignant ganglioneuroma.  38 C.F.R. § 3.309(e).  

A person who submits a claim for Department of Veterans 
Affairs (VA) benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a) (West 1991).  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, for a claim to be well 
grounded, a claimant must submit each of the following: (1) a 
medical diagnosis of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the in-service injury 
or disease and the current disability.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 
(Fed. Cir. 1996) (table), and Epps v. Gober, 126 F. 3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), cert. denied sub 
nom. Epps v. West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) 
(mem.).  For purposes of ascertaining whether a claim is well 
grounded the credibility of the evidence is generally 
presumed.  King v. Brown, 5 Vet. App. 19 (1993).   

VA has a duty to assist a claimant who has presented a well-
grounded claim, and that duty may include an examination when 
it appears the most recent medical evidence of record does 
not meet VA's duty to assist.  Hampton v. Gober, 10 Vet. App. 
481 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  


Analysis
The Board finds that the veteran has submitted a well-
grounded claim of entitlement to service connection for 
thymoma claimed as a soft-tissue sarcoma.  At the May 1998 
hearing before the undersigned, the veteran's spouse reported 
that she is a registered nurse, and that she worked in 
oncology for two years.  She testified and has submitted 
medical texts that she has construed to show that the veteran 
has had a soft-tissue sarcoma and that it was caused by 
exposure to herbicides in Viet Nam.  She has also asserted on 
the veteran's behalf that he has Non-Hodgkin's lymphoma.  The 
veteran's DD 214, Certificate of Release or Discharge from 
Active Duty, reflects that he served on active duty in Viet 
Nam during the period during which exposure to herbicides is 
presumed by statute.  

Based on the foregoing, the Board finds that the record 
contains competent evidence of a current disability, of 
inservice incurrence, and of a nexus between the current 
disability and service.  Accordingly, the claim is well 
grounded.  However, prior to reaching a decision on the 
claim, the Board finds that additional action is necessary.  

ORDER

A well-grounded claim of entitlement to service connection 
for thymoma claimed as a soft tissue sarcoma has been 
presented.  


REMAND

The Board finds that although the claim is well grounded, 
there is insufficient evidence of record upon which to base 
an adjudication of the claim.

In addition to the claim of entitlement to service connection 
for thymoma claimed as a soft tissue sarcoma, the Board notes 
that a claim of entitlement to service connection for Non-
Hodgkin's lymphoma was raised on veteran's behalf in April 
1999.  That claim was denied in a June 1999 rating decision, 
and correspondence received by the Regional Office (RO) later 
in June 1999 the veteran expressed disagreement with that 
decision.  It does not appear that he has been provided with 
a SOC addressing that claim, however.  



For the reasons stated above, these matters are not ready for 
appellate consideration at this time.  Accordingly, the 
appeal is REMANDED for the following action:  

1. The RO should obtain all relevant 
tissue slides and/or tissue blocks, 
and any other similar pathology 
materials, available regarding the 
veteran, including but not limited to 
the pathology materials obtained in 
1983 by the Richmond VA Medical Center 
that are referred to in the pathology 
report dated in February 1983.  Such 
materials should be associated with 
the claims folder for possible 
referral to the Armed Forces Institute 
of Pathology.

2. The RO should furnish the veteran and 
his representative with a SOC 
addressing the claim of entitlement to 
service connection for NHL.  

Following completion of the requested development, the RO 
should take appropriate action and, if the claims remain 
denied, return the appeal to the Board for further action.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This remanded matter must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.    



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 

